Citation Nr: 0216317	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  00-09 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disability 
on a secondary basis.

2.  Entitlement to an increased rating for residuals of left 
knee surgery, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Regional Office (RO) that denied the veteran's claims for 
service connection for a back disability on a secondary basis 
and for a higher rating for his service-connected left knee 
disability.

The Board notes that in his substantive appeal dated in April 
2000, the veteran checked the box indicating that he wanted a 
hearing before a member of the Board at the RO, but stated 
that he wished a local hearing.  A report of contact filed in 
2002 discloses that the veteran stated that he did not want a 
Board hearing.  The record reflects that a hearing was 
conducted by the RO in June 2002, and the Board finds, 
accordingly that the veteran's hearing request has been 
satisfied.


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
residuals of left knee surgery, and for hemorrhoids.

2.  There is no competent medical evidence that demonstrates 
any clinical relationship between the veteran's current back 
disability and his service-connected left knee disability.  

3.  The veteran's left knee disability is manifested by 
slight limitation of motion with no clinical evidence of 
instability.

4.  The left knee disability is not productive of more than 
moderate impairment.


CONCLUSIONS OF LAW

1.  A back disability is not proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2001).

2.  A rating in excess of 20 percent for residuals of left 
knee surgery is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  A rating decision apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  In this 
regard, the Board points out that the supplemental statement 
of the case issued in August 2002 set forth the provisions of 
the VCAA, informing him that the VA would obtain relevant 
records, provide an examination, and advise the veteran of 
the evidence that it was not able to procure.  As such, the 
Board finds that the VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim, 
as well as the actions expected of him and those the VA would 
provide have been met.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Additionally, the record 
contains a VA clinical opinion as to the etiology of the 
veteran's back disability.  Accordingly, the Board finds that 
all information and evidence have been developed to the 
extent possible and that no prejudice will result to the 
veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

	I.  Service connection for a back disability on a 
secondary basis

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Service connection is in effect for residuals of left knee 
surgery, evaluated as 20 percent disabling; and for 
hemorrhoids, evaluated as noncompensable.  

The evidence in support of the veteran's claim consists of 
his statements concerning the relationship of his current 
back disorder and his left knee disability and various 
medical reports demonstrating the presence of a back 
disability.  In this regard, the Board notes that when the 
veteran  was seen in a VA outpatient treatment clinic in May 
1998, he related that he had experienced back problems for 
35-40 years.  The assessment was possible herniated nucleus 
pulposus versus L5-S1 dysfunction.  An X-ray study of the 
lumbar spine during a VA examination in August 1999 revealed 
narrowing of the disc space at L3-L4 and spurs at the 
adjacent vertebrae.  

The evidence against the veteran's claim includes medical 
records that show no findings pertaining to the back for many 
years after service.  Private medical records show that the 
veteran was seen in June 1974 and reported that he had 
injured his back the previous month.  No back history was 
noted at that time.  The veteran was afforded a VA 
examination of the spine in August 1999.  He complained of 
pain over the low back area for approximately fifteen years, 
and the examiner noted that this made it about twenty years 
after his discharge from service.  It was indicated that the 
veteran was not treated for his back prior to fifteen years 
earlier.  Following an examination, the examiner stated that 
the veteran had complained of pain over the low back area for 
fifteen years, and that the clinical examination was 
basically normal, except for pain on flexion and 
hyperextension.  It was reported that X-ray studies of the 
back revealed degenerative arthritis over the low back, which 
the examiner stated was a normal aging process.  He commented 
that he did not believe that there was a relationship between 
the injury that the veteran sustained to the left knee in 
service and the arthritic symptoms was currently having in 
the back.  He reiterated that the back symptoms were 
essentially due to the natural aging process.

In sum, the evidence supporting the veteran's claim is 
contradicted by the medical opinion proffered by the VA 
physician following a comprehensive evaluation.  In addition, 
the Board points out that the veteran's statements to the 
effect that he has had back problems for 35 years are 
rebutted by the fact that when he was seen in June 1974, he 
denied any previous history of back injury or problems.  As 
noted above, in August 1999, the VA physician was quite 
specific in his opinion that the veteran's current back 
problems were attributable to the aging process, and that 
there was no relationship whatsoever to the veteran's 
service-connected left knee disability.  The Board concludes, 
therefore, that the medical findings on examination are of 
greater probative value than the veteran's statements, 
including his testimony at a hearing at the RO, made in 
conjunction with his claim for monetary benefits.  Since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds, therefore, that the preponderance of the evidence is 
against the claim for service connection for a back 
disability on a secondary basis.  

	II.  An increased rating for residuals of left knee 
surgery

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 30 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is severe.  When moderate, a 20 percent evaluation 
may be assigned.  Diagnostic Code 5257.

VA outpatient treatment records reflect that the veteran 
reported on several occasions in 1998 that his left knee 
gives out.  In August 1998, he stated that the knee continued 
to give out, albeit on a lesser scale since he initiated a 
home exercise program.  It was indicated that it was still a 
persistent problem.  

The evidence against the veteran's claim includes the 
findings of a VA examination conducted in August 1999.  
Although he reported that he continued to have left knee pain 
and that it gave out on him at times, the examination 
findings are inconsistent with his complaints.  In this 
regard, the Board observes that the veteran did not walk with 
a limp.  The alignment of the left lower extremity was 
normal.  It was also reported that his scars around the left 
knee were well-healed, non-tender and non-painful.  There was 
no swelling, effusion or fluid in the knee.  There was no 
medial or lateral or anterior/posterior instability.  The 
patella was described as stable.  The only abnormality found 
on the examination was that range of motion of the left knee 
was slightly limited and there was pain between 110-125 
degrees of flexion.  As noted above, however, the remainder 
of the examination was negative.  

These findings establish that the left knee disability is not 
productive of more than moderate impairment.  The medical 
findings on examination are of greater probative value than 
the veteran's statements made in support of his claim.  The 
Board concludes, therefore, that the preponderance of the 
evidence is against the claim for a higher rating for 
residuals of left knee surgery.  



ORDER

Service connection for a back disability on a secondary basis 
is denied. 

An increased rating for residuals of left knee surgery is 
denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

